t c memo united_states tax_court richard a stasewich petitioner v commissioner of internal revenue respondent docket no filed date richard a stasewich pro_se naseem j khan for respondent memorandum findings_of_fact and opinion cohen judge respondent determined deficiencies and accuracy-related_penalties with respect to petitioner’s federal_income_tax as follows penalty i r c year deficiency sec_6662 a dollar_figure dollar_figure big_number dollar_figure big_number dollar_figure big_number dollar_figure the issues for decision are whether petitioner’s artist activity was not engaged in for profit within the meaning of sec_183 and whether petitioner is liable for accuracy-related_penalties pursuant to sec_6662 a unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference richard a stasewich petitioner resided in chicago tllinois at the time he filed his petition petitioner attended northern illinois university between and majoring in art and minoring in accounting but he did not graduate in petitioner was registered as a certified_public_accountant by the university of illinois and in he was licenced as a public accountant by the state of illinois between and petitioner was employed in various positions utilizing his accounting background during the years in issue petitioner operated both his accounting and artist activities out of the same building where he also resided beginning in petitioner treated his artist activity as a schedule c profit or loss from business sole_proprietorship for federal_income_tax purposes petitioner reported net profits and losses for his two separate schedule c activities as follows artist accounting year activity activity dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number -0o- for the years in issue artist activity were as follows artist activity gross_receipts dollar_figure sec_266 less deductions big_number big_number big_number big_number profit loss big_number big_number big_number big_number during the years in issue with the income that he received from his artist activity the relevant figures for petitioner’s petitioner did not support himself instead supported himself with the income that he received from his accounting practice petitioner provided adequate substantiation for the expenses that he claimed on his tax returns during the years in issue he kept a spreadsheet of income and expenses a cash receipts - journal and receipts for expenses petitioner had a certificate of registration in the state of illinois that authorized him to engage in the business of selling tangible_personal_property at retail in illinois for through petitioner filed forms st-1 sales and use_tax returns with the illinois department of revenue in petitioner completed forms w-2 wage and tax statements for the art students that he employed petitioner neither kept records of a budget or financial projections for his artist activity nor kept a record of the costs that he might incur in attempting to develop his artist activity prior to petitioner decided to create a commercially viable product from his nude drawings petitioner tried fashion illustrations and spent a lot of money on materials and props but he never secured a large client and never earned anything from it on or around petitioner’s artist activities changed from nude drawings and fashion illustrations to portraitures and installation art displays at a cost of about dollar_figure he placed two advertisements in his local newspaper on december and to solicit work as a commissioned artist of portraits petitioner painted two portraitures between and that generated about dollar_figure in revenue during to petitioner created four displays of installation art consisting of peppers dolls pumpkins and cucumbers that were displayed in front of - - his residence petitioner’s installation exhibit that consisted of dolls received media attention the exhibit was the subject of two newsspaper articles in date and was mentioned in a newspaper article in date petitioner’s income from the installation displays consisted of donations that totaled dollar_figure opinion petitioner previously litigated the issue of whether his artist activity was engaged in for profit within the meaning of sec_183 for and in stasewich v commissioner tcmemo_1996_302 the court held that petitioner’s artist activity was not engaged in for profit within the meaning of sec_183 for through respondent in this case determined that petitioner’s artist activity was not entered into for profit under sec_183 for and i activity_not_engaged_in_for_profit under sec_183 c the threshold issue presented is whether petitioner’s artist activity was not engaged in for profit within the meaning of sec_183 sec_183 in general limits the amount_of_deductions for an activity not entered into for profit to the amount of the activity’s income see sec_183 sec_183 defines an activity_not_engaged_in_for_profit as any activity other than one with respect to which deductions are allowable for the taxable_year under sec_162 or under -- - paragraph or of sec_212 deductions are allowed under sec_162 for the ordinary and necessary expenses of carrying on an activity that constitutes the taxpayer’s trade_or_business deductions are allowed under sec_212 for expenses paid_or_incurred in connection with an activity engaged in for the production_or_collection_of_income or for the management_conservation_or_maintenance_of_property_held_for_the_production_of_income with respect to either section however the taxpayer must demonstrate the requisite profit objective for the activities in order to deduct associated expenses see 66_tc_312 sec_1_183-2 income_tax regs whether the required profit objective exists is a question of fact that must be determined on the basis of all of the facts and circumstances of each case see 72_tc_411 affd without published opinion 647_f2d_170 9th cir sec_1_183-2 income_tax regs while the focus of the test is on the subjective intention of the taxpayer greater weight is given to the objective facts than to the taxpayer’s mere statement of his or her intent see 781_f2d_724 9th cir affg tcmemo_1984_472 78_tc_642 affd without opinion 702_f2d_1205 d c cir 68_tc_696 sec_1_183-2 income_tax regs sec_1_183-2 income_tax regs sets forth some relevant factors for determining whether an activity is engaged in for profit no one factor is controlling see 722_f2d_695 11th cir affg t c a71 golanty v commissioner supra pincite the relevant factors include the manner in which the taxpayer carries on the activity the expertise of the taxpayer or his or her advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer’s history of income and loss with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and the elements of personal pleasure or recreation see sec_1 b income_tax regs objective facts showing that a taxpayer carried on his activity in a businesslike manner and maintained complete and accurate books_and_records may indicate that the activity is engaged in for profit see sec_1_183-2 income_tax regs generally speaking a taxpayer who maintains good records may be genuinely interested in using the records to develop a profitable business see stasewich v commissioner supra petitioner contends that he maintained business records that substantiated his income and expenses for his artist activity and --- - hired art students as his employees petitioner kept a spreadsheet of income and expenses a cash receipts journal receipts for expenses forms st-1 sales and use_tax returns forms w-2 wage and tax statements and a certificate of registration to sell tangible_property in illinois although petitioner’s artist activity had some of the trappings of a business such trappings are insufficient to demonstrate that the activity was a business carried on for profit golanty v commissioner supra pincite petitioner’s maintenance of such books_and_records may represent nothing more than a conscious attention to detail see id petitioner failed to show that the books_and_records were kept for the purpose of cutting expenses increasing profits and evaluating the overall performance of the operation he did not maintain a budget for the activity or make any sort of financial projections petitioner has not persuaded us that he conducted his artist activity in a businesslike manner where losses continue to be sustained beyond the period that customarily is necessary to bring the operation to profitable status such continued losses if not explainable as due to customary business risks or reverses may be indicative that the activity is not being engaged in for profit see sec_1 b income_tax regs a taxpayer’s failure to implement any operating changes after continued losses may indicate the lack of intent to make a profit see 236_f2d_35 10th cir lewis v commissioner tcmemo_1992_420 stubblefield v commissioner tcmemo_1988_480 there is no evidence in the record that petitioner has ever earned a profit from his artist activity in addition to the losses reported during through the years in issue petitioner also reported losses for every year from through petitioner’s two advertisements to solicit work as a commissioned artist of portraits in cost him about dollar_figure and resulted in only two commissioned portraits that generated about dollar_figure in revenue petitioner has demonstrated a change in the type of artwork he creates but he has not presented evidence of a change in his operating methods that would allow him to generate a profit from his artist activities petitioner has not reversed his uninterrupted history of losses and such losses tend to indicate that he was content to sustain those losses for purely personal reasons see breckenridge v commissioner tcmemo_1983_66 the amount of profits in relation to the amount of losses_incurred may provide useful criteria in determining the taxpayer’s intent see sec_1_183-2 income_tax regs petitioner’s income from his artist activities consisted of donations and commissions and such income was insufficient to offset any significant portion of the expenses resulting from petitioner’s artist activity see golanty v commissioner supra pincite the gross_receipts from petitioner’s artist activity - ranged from dollar_figure to dollar_figure annually during the years in issue while expenses ranged from dollar_figure to dollar_figure annually based on the evidence it appears that petitioner never expected to recoup the large losses that he generated from his artist activity substantial income from sources other than the activity may indicate that the activity is not engaged in for profit see sec_1_183-2 income_tax regs in general a taxpayer with substantial income unrelated to the activity can more readily afford a hobby see stasewich v commissioner supra petitioner had an independent source_of_income from his accounting business and did not rely on his artist activity to support himself additionally for and although is not in issue petitioner reported a loss from his artist activity exactly equal to the income from his accounting activity such an unlikely coincidence indicates that petitioner may be using his artist activity as a device to eliminate federal_income_tax on the income from his accounting business this pattern weighs against finding a profit objective that a taxpayer derives personal pleasure from a particular activity does not necessarily mean that he or she lacks a profit objective with respect to the activity see glenn v commissioner tcmemo_1995_399 affd without published opinion 103_f3d_129 6th cir sec_1_183-2 income_tax regs where however there are recreational or other personal elements involved the personal motives may negate the profit objective see sec_1_183-2 income_tax regs we previously stated with respect to this factor unquestionably an enterprise is no less a business because the entrepreneur gets satisfaction from his work however where the possibility for profit is small given all the other factors and the possibility for gratification is substantial it is clear that the latter possibility constitutes the primary motivation for the activity burger v commissioner tcmemo_1985_523 affd 809_f2d_355 7th cir fn ref omitted based on the evidence we conclude that petitioner did not have a profit objective when he created his installation art exhibits in the front of his residence petitioner received only nominal donations that totaled dollar_figure from his installation art exhibits and such donations could not have compensated him for the time or expense involved in creating his artwork petitioner did not seek to make a profit from his installation art exhibits but rather engaged in the artist activity because of the satisfaction pride and prestige that it afforded him in the previous case of stasewich v commissioner supra we held that petitioner’s artist activity was not entered into for profit for through petitioner has not made any significant changes in the operation of his artist activity during the years in issue here that would create a market or allow him to benefit from a market for his artwork or allow him to make up for his substantial losses in stasewich v commissioner supra we explained our holding in language equally applicable here the large unabated expenditures the absence even at this late date of any concrete business plans to reverse the losses and the manner in which petitioner conducted his artist activity lead to the conclusion that this was not an activity engaged in for profit 58_tc_691 affd without published opinion f 2d 7th cir we sustain respondent’s determination that petitioner’s artist activity was an activity_not_engaged_in_for_profit within the meaning of sec_183 accordingly the losses_incurred by petitioner during the years in issue are not deductible il penalties under sec_6662 a respondent determined that petitioner is liable for accuracy-related_penalties under sec_6662 for through sec_6662 imposes an accuracy-related_penalty equal to percent of the portion of the underpayment attributable to among other things negligence petitioner presented neither evidence nor argument on this subject at trial in view of petitioner’s training and experience imposition of the accuracy-related_penalty is justified for all years in issue to reflect the foregoing decision will be entered for respondent
